            Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 1 of 14




                        IN THE UNITED STATES DISTRICT COURT
                           THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION


CDN INNOVATIONS, LLC

                       Plaintiff,                 Civil Action No. 6:20-cv-444
       v.

MEDIATEK INC., AND MEDIATEK                       JURY TRIAL DEMANDED
USA INC.

                       Defendant.


                       COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff CDN Innovations, LLC (“CDN” or “Plaintiff”), for its Complaint against

Defendant MediaTek Inc., (referred to herein as “MediaTek Taiwan”), and Defendant MediaTek

USA Inc. (referred to herein as “MediaTek US”) (collectively referred to here as “MediaTek” or

“Defendants”), alleges the following:

                                    NATURE OF THE ACTION

       1.       This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                         THE PARTIES

       2. Plaintiff CDN is a limited liability company organized under the laws of the State

Georgia with a place of business at 44 Milton A venue, Suite 254, Alpharetta, GA 30009.

       3. Upon information and belief, MediaTek Taiwan is a corporation organized under the

laws of the Republic of China (Taiwan) with a place of business at No. 1, Dusing 1st Road,

Hsinchu Science Park, Hsinchu, 20078, Taiwan. Upon information and belief, MediaTek

Taiwan sells, offers to sell, and/or uses products and services throughout the United States,


                                                                                      Page 1 of 14
            Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 2 of 14




including in this judicial district, and introduces infringing products and services into the stream

of commerce knowing that they would be sold and/or used in this judicial district and elsewhere

in the United States.

       4. Upon information and belief, MediaTek US is a corporation organized under the laws

of the State of Delaware with a place of business at 5914 W Courtyard Drive, Austin, TX 78730.

Upon information and belief, MediaTek US sells, offers to sell, and/or uses products and services

throughout the United States, including in this judicial district, and introduces infringing

products and services into the stream of commerce knowing that they would be sold and/or used

in this judicial district and elsewhere in the United States.

       5.

                                 JURISDICTION AND VENUE

       6.       This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

       7.       This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       8.       Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

       9.       Venue is proper as to MediaTek Taiwan in this judicial district under 28 U.S.C.

§1391(c)(3). On information and belief, MediaTek Taiwan is not resident in the United States

and may be sued in any judicial district.

       10.      This Court has personal jurisdiction over the MediaTek US under the laws of the

State of Texas, due at least to their substantial business in the State of Texas and in this judicial

district, directly or through intermediaries, including: (i) at least a portion of the infringements

alleged herein; and (ii) regularly doing or soliciting business, engaging in other persistent courses

of conduct and/or deriving substantial revenue from goods and services provided to individuals

in the State of Texas. Venue is also proper in this district because MediaTek US has a regular
                                                                                          Page 2 of 14
          Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 3 of 14




and established place of business in this district. For instance, MediaTek US has an office in this

judicial district. For example, MediaTek US has an office located at 5914 W Courtyard Drive,

Austin, TX 78730.

                                        BACKGROUND

                                         The Inventions

        Adaptive Power Control

        11.    Sinikka Sarkkinen, Jari Isokangas, and Dimitris Koulakiotis (hereinafter “the

Inventors”) are the inventors of U.S. Patent Nos. 7,006,844 (“the ’844 patent”) and 7,860,462

(“the ’462 patent”). A true and correct copy of the ’844 patent is attached as Exhibit A. A true

and correct copy of the ’462 patent is attached as Exhibit B.

        12.    The ’844 and ’462 patents resulted from the pioneering efforts of the Inventors in

the area of data transmissions in a wireless communication network, and more particularly the

dynamic control of the power level of multicast data transmission. These efforts resulted in the

development of a method and apparatus for adaptive power control for multicast transmission in

2002.

        Detecting Port Inactivity

        13.    Brian Gonsalves and Kenneth Roger Jones (hereinafter “the Inventors”) are the

inventors of U.S. Patent Nos. 7,293,291 (“the ’291 patent”) and 7,565,699 (“the ’699 patent”). A

true and correct copy of the ’291 patent is attached as Exhibit C. A true and correct copy of the

’699 patent is attached as Exhibit D.

        14. The ’291 and ’699 patents resulted from the pioneering efforts of the Inventors in the

area of computer network connections, particularly in the area of detecting computer port

inactivity. These efforts resulted in the development of a method and system for detecting an

idle or inactive data port connection on a personal computer in 2003.
                                                                                      Page 3 of 14
            Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 4 of 14




                COUNT 1 – INFRINGEMENT OF U.S. PATENT NO. 7,006,844

          15.    The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

          16.    On February 28, 2006, the ’844 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission”.

          17.    CDN is the assignee and owner of the right, title and interest in and to the ’844

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

          18.    Upon information and belief, MediaTek has and continues to directly infringe one

or more claims of the ’844 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit E hereto (the “Accused 802.11

Instrumentalities”). For example, upon information and belief, MediaTek USA Inc. at least uses,

sells and offers to sell the Accused 802.11 Instrumentalities in United States.

          19.    Exemplary infringement analysis showing infringement of at least claim 23 of the

’844 patent is set forth in Exhibit E. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by MediaTek with respect to the ’844 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’844 patent.

          20.    Upon information and belief, users of devices containing MediaTek’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claim 23 of the ’844

patent.
                                                                                         Page 4 of 14
          Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 5 of 14




       21.     Upon information and belief, MediaTek had knowledge of the ’844 patent at least

as early as its receipt of this complaint. Defendant MediaTek USA Inc. also had knowledge of

the ’844 patent and its infringement thereof at least as early as its receipt on April 14, 2020 of

CDN’s letter identifying MediaTek USA Inc. infringement of the ’844 patent.

       22.     MediaTek’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 23 of the

’844 patent—constitutes inducement of others under 35 U.S.C. § 271(b). MediaTek’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use as an 802.11 product. For example, MediaTek promotes certain of

its Broadband Wi-Fi products as “high-performance 802.11n Wi-Fi SoC”.

https://www.mediatek.com/products/broadbandWifi/rt5370 (last visited 05/28/2020). As another

example, MediaTek promotes its MT7662U chip as a “High-performance and cost effective

802.11ac Wi-Fi and Bluetooth dongle solution”.

https://www.mediatek.com/products/broadbandWifi/mt7662u (last visited 05/28/2020). Such

conduct demonstrates MediaTek’s specific intent (or at least willful blindness) to actively aid

and abet others to infringe, including but not limited to MediaTek’s partners and downstream

customers, whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of

at least claim 23 of the ’844 patent.

       23.     Upon information and belief, MediaTek is also liable as a contributory infringer

of the ’844 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in



                                                                                        Page 5 of 14
           Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 6 of 14




Exhibit E, constitutes an infringement of the ’844 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’844 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         24.   The Accused Instrumentality infringed and continues to infringe at least claim 23

of the ’844 patent during the pendency of the ’844 patent.

         25.   CDN has been harmed by the MediaTek’s infringing activities.

               COUNT 2 – INFRINGEMENT OF U.S. PATENT NO. 7,860,462

         26.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         27.   On December 28, 2010, the ’462 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “Adaptive power control for multicast

transmission” [sic].

         28.   CDN is the assignee and owner of the right, title and interest in and to the ’462

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         29.   Upon information and belief, MediaTek has and continues to directly infringe one

or more claims of the ’462 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit F hereto (the “Accused 802.11

Instrumentalities”). For example, upon information and belief, MediaTek USA Inc. at least

uses, sells and offers to sell the Accused 802.11 Instrumentalities in United States.

         30.   Exemplary infringement analysis showing infringement of at least claims 15 and

19 of the ’462 patent is set forth in Exhibit F. This infringement analysis is necessarily

preliminary, as it is provided in advance of any discovery provided by MediaTek with respect to
                                                                                         Page 6 of 14
          Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 7 of 14




the ’462 patent. CDN reserves all rights to amend, supplement and modify this preliminary

infringement analysis. Nothing in the attached chart should be construed as any express or

implied contention or admission regarding the construction of any term or phrase of the claims of

the ’462 patent.

        31.     Upon information and belief, users of devices containing MediaTek’s Accused

802.11 Instrumentalities have and will continue to directly infringe at least claims 15 and 19 of

the ’462 patent.

        32.     Upon information and belief, MediaTek had knowledge of the ’462 patent at least

as early as its receipt of this complaint.

        33.     MediaTek’s encouragement of others to use the Accused 802.11

Instrumentalities—knowing that such use, as alleged herein, infringes at least claims 15 and 19

of the ’462 patent—constitutes inducement of others under 35 U.S.C. § 271(b). MediaTek’s

encouragement of infringement includes actively advertising, promoting and distributing

technical information through its website (and other sources) that the Accused 802.11

Instrumentalities are not only compliant with the IEEE Std 802.11. Standard (“802.11”) but

specifically intended for use an 802.11 product. For example, MediaTek promotes certain of its

Broadband Wi-Fi products as “high-performance 802.11n Wi-Fi SoC”.

https://www.mediatek.com/products/broadbandWifi/rt5370 (last visited 05/28/2020). As another

example, MediaTek promotes its MT7662U chip as a “High-performance and cost effective

802.11ac Wi-Fi and Bluetooth dongle solution”.

https://www.mediatek.com/products/broadbandWifi/mt7662u (last visited 05/28/2020). Such

conduct demonstrates MediaTek’s specific intent (or at least willful blindness) to actively aid

and abet others to infringe, including but not limited to MediaTek’s partners and downstream



                                                                                      Page 7 of 14
           Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 8 of 14




customers, whose use of the Accused 802.11 Instrumentalities constitutes direct infringement of

at least claims 15 and 19 of the ’462 patent.

         34.   Upon information and belief, MediaTek is also liable as a contributory infringer

of the ’462 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially made to comply with 802.11 Standard which, as shown in

Exhibit F, constitutes an infringement of the ’462 patent. The Accused 802.11 Instrumentalities

are material components for use in practicing the ’462 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.

         35.   The Accused Instrumentality infringed and continues to infringe at least claim 15

and 19 of the ’462 patent during the pendency of the ’462 patent.

         36.   CDN has been harmed by the MediaTek’s infringing activities.

               COUNT 3 – INFRINGEMENT OF U.S. PATENT NO. 7,293,291

         37.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

         38.   On November 6, 2007, the ’291 patent was duly and legally issued by the United

States Patent and Trademark Office under the title “System and method for detecting computer

port inactivity”

         39.   CDN is the assignee and owner of the right, title and interest in and to the ’291

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

         40.   Upon information and belief, MediaTek has and continues to directly infringe one

or more claims of the ’291 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit G hereto (the “Accused Port
                                                                                         Page 8 of 14
            Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 9 of 14




Triggering Instrumentalities”). For example, upon information and belief, MediaTek USA Inc.

at least uses, sells and offers to sell the Accused Port Triggering Instrumentalities in United

States.

          41.   Exemplary infringement analysis showing infringement of at least claim 1 of the

’291 patent is set forth in Exhibit G. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by MediaTek with respect to the ’291 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement

analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’291 patent.

          42.   Upon information and belief, users of devices containing MediaTek’s Accused

Port Triggering Instrumentalities have and will continue to directly infringe at least claim 1 of

the ’291 patent.

          43.   Upon information and belief, MediaTek had knowledge of the ’291 patent at least

as early as its receipt of this complaint.

          44.   MediaTek’s encouragement of others to use the Accused Port Triggering

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ’291

patent—constitutes inducement of others under 35 U.S.C. § 271(b). MediaTek’s encouragement

of infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Port Triggering Instrumentalities are not

only configured to enable port triggering but specifically intended for use router products

designed to utilize port triggering functionality. For example, MediaTek specifically promotes

its MT76521A/N product platform as follows: “MediaTek MT7621A Wi-Fi SoC contains a

powerful 880 MHz MIPS® 1004KEc™ dual-core CPU, a 5-port Gigabit Ethernet switch, and a



                                                                                       Page 9 of 14
         Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 10 of 14




rich array of connectivity options including RGMII, PCIe, USB, SD-XC, and so on. The new

SoC also includes the company’s field proven hardware support for Network Address

Translation (NAT), Quality of Service (QoS), SAMBA, Virtual Private Network (VPN) and

others routing and tunneling applications, ideal for high performance Wi-Fi 5, LTE cat4/5, edge,

hotspot, VPN routers, NAS, and AC ( Access Point Controller), smart routers routers. Moreover,

the MT7621A applies low-power technology and can fit into 2/4 layers PCB design with good

power dissipation.” https://www.mediatek.com/products/homeNetworking/mt7621 (last visited

05/28/2020). These MediaTek router chips are specifically designed to enable router devices

such as the Netgear WNDR3700 to use “Port Triggering” whereby the router “senses a period of

inactivity” and then “removes the session information from its session table, and incoming traffic

is no longer accepted on [the inactive] port[s]”.

https://www.downloads.netgear.com/files/GDC/WNDR3700V1/WNDR3700_UM_16OCT2009.

pdf. (last visited 05/28/2020). Such conduct demonstrates MediaTek’s specific intent (or at least

willful blindness) to actively aid and abet others to infringe, including but not limited to

MediaTek’s partners and downstream customers, whose use of the Accused Port Triggering

Instrumentalities constitutes direct infringement of at least claim 1 of the ’291 patent.

       45.     Upon information and belief, MediaTek is also liable as a contributory infringer

of the ’291 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States especially configured to enable router port triggering which, as shown in Exhibit

G, constitutes an infringement of the ’291 patent. The Accused Port Triggering Instrumentalities

are material components for use in practicing the ’291 patent and are specifically made and are

not a staple article of commerce suitable for substantial non-infringing use.




                                                                                       Page 10 of 14
           Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 11 of 14




          46.   The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ’291 patent during the pendency of the ’291 patent.

          47.   CDN has been harmed by the MediaTek’s infringing activities.

                COUNT 4 – INFRINGEMENT OF U.S. PATENT NO. 7,565,699

          48.   The allegations set forth in the foregoing paragraphs are incorporated into this

Count.

          49.   On July 21, 2009, the ’699 patent was duly and legally issued by the United States

Patent and Trademark Office under the title “System and method for detecting computer port

inactivity”

          50.   CDN is the assignee and owner of the right, title and interest in and to the ’699

patent, including the right to assert all causes of action arising under said patent and the right to

any remedies for infringement of it.

          51.   Upon information and belief, MediaTek has and continues to directly infringe one

or more claims of the ’699 patent by making, using (e.g., developing, testing, installing or

otherwise using) offering to sell, selling, or importing into the United States products,

specifically one or more of the products identified in Exhibit H hereto (the “Accused Port

Triggering Instrumentalities”). For example, upon information and belief, MediaTek USA Inc.

at least uses, sells and offers to sell the Accused Port Triggering Instrumentalities in United

States.

          52.   Exemplary infringement analysis showing infringement of at least claim 1 of the

’699 patent is set forth in Exhibit H. This infringement analysis is necessarily preliminary, as it

is provided in advance of any discovery provided by MediaTek with respect to the ’699 patent.

CDN reserves all rights to amend, supplement and modify this preliminary infringement



                                                                                        Page 11 of 14
         Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 12 of 14




analysis. Nothing in the attached chart should be construed as any express or implied contention

or admission regarding the construction of any term or phrase of the claims of the ’699 patent.

        53.     Upon information and belief, users of devices containing MediaTek’s Accused

Port Triggering Instrumentalities have and will continue to directly infringe at least claim 1 of

the ’699 patent.

        54.     Upon information and belief, MediaTek had knowledge of the ’699 patent at least

as early as its receipt of this complaint.

        55.     MediaTek’s encouragement of others to use the Accused Port Triggering

Instrumentalities—knowing that such use, as alleged herein, infringes at least claim 1 of the ’699

patent—constitutes inducement of others under 35 U.S.C. § 271(b). MediaTek’s encouragement

of infringement includes actively advertising, promoting and distributing technical information

through its website (and other sources) that the Accused Port Triggering Instrumentalities are not

only configured to enable port triggering but specifically intended for use router products

designed to utilize port triggering functionality. For example, MediaTek specifically promotes

its MT76521A/N product platform as follows: “MediaTek MT7621A Wi-Fi SoC contains a

powerful 880 MHz MIPS® 1004KEc™ dual-core CPU, a 5-port Gigabit Ethernet switch, and a

rich array of connectivity options including RGMII, PCIe, USB, SD-XC, and so on. The new

SoC also includes the company’s field proven hardware support for Network Address

Translation (NAT), Quality of Service (QoS), SAMBA, Virtual Private Network (VPN) and

others routing and tunneling applications, ideal for high performance Wi-Fi 5, LTE cat4/5, edge,

hotspot, VPN routers, NAS, and AC ( Access Point Controller), smart routers routers. Moreover,

the MT7621A applies low-power technology and can fit into 2/4 layers PCB design with good

power dissipation.” https://www.mediatek.com/products/homeNetworking/mt7621 (last visited



                                                                                     Page 12 of 14
         Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 13 of 14




05/28/2020). These MediaTek router chips are specifically designed to enable router devices

such as the Netgear WNDR3700 to use “Port Triggering” whereby the router “senses a period of

inactivity” and then “removes the session information from its session table, and incoming traffic

is no longer accepted on [the inactive] port[s]”.

https://www.downloads.netgear.com/files/GDC/WNDR3700V1/WNDR3700_UM_16OCT2009.

pdf. (last visited 05/28/2020). Such conduct demonstrates MediaTek’s specific intent (or at least

willful blindness) to actively aid and abet others to infringe, including but not limited to

MediaTek’s partners and downstream customers, whose use of the Accused Port Triggering

Instrumentalities constitutes direct infringement of at least claim 1 of the ’699 patent.

        56.       Upon information and belief, MediaTek is also liable as a contributory infringer

of the ’699 patent under 35 U.S.C. § 271(c) by offering to sell, selling and/or importing into the

United States componentry especially configured to enable router port triggering which, as

shown in Exhibit H, constitutes an infringement of the ’699 patent. The Accused Port

Triggering Instrumentalities are material components for use in practicing the ’699 patent and

are specifically made and are not a staple article of commerce suitable for substantial non-

infringing use.

        57.       The Accused Instrumentality infringed and continues to infringe at least claim 1

of the ’699 patent during the pendency of the ’699 patent.

        58.       CDN has been harmed by the MediaTek’s infringing activities.

                                          JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, CDN demands a trial by jury

on all issues triable as such.




                                                                                       Page 13 of 14
           Case 6:20-cv-00444-ADA Document 1 Filed 05/29/20 Page 14 of 14




                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff CDN demands judgment for itself and against MediaTek as

follows:

       A.      An adjudication that the MediaTek has infringed the patents asserted herein;

       B.      An award of damages to be paid by MediaTek adequate to compensate CDN for

MediaTek’s past infringement of the patents asserted herein, and any continuing or future

infringement through the date such judgment is entered, including interest, costs, expenses and

an accounting of all infringing acts including, but not limited to, those acts not presented at trial;

       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

CDN’s reasonable attorneys’ fees; and

       D.      An award to CDN of such further relief at law or in equity as the Court deems just

and proper.


Dated: May 29, 2020                            DEVLIN LAW FIRM LLC


                                               /s/ Alex Chan
                                               Alex Chan (Texas Bar No. 24108051)
                                               achan@devlinlawfirm.com
                                               Timothy Devlin (pro hac vice to be filed)
                                               tdevlin@devlinlawfirm.com
                                               James M. Lennon (pro hac vice to be filed)
                                               jlennon@devlinlawfirm.com
                                               1526 Gilpin Ave.
                                               Wilmington, Delaware 19806
                                               Telephone: (302) 449-9010
                                               Facsimile: (302) 353-4251

                                               Attorneys for Plaintiff CDN Innovations, LLC




                                                                                        Page 14 of 14
